State of New York
                   Supreme Court, Appellate Division
                      Third Judicial Department
Decided and Entered: April 16, 2015                    519386
________________________________

In the Matter of BRADLEY CHASE,
                    Petitioner,
      v
                                            MEMORANDUM AND JUDGMENT
COUNTY OF ALBANY et al.,
                    Respondents.
________________________________


Calendar Date:   February 11, 2015

Before:   Peters, P.J., Lahtinen, Garry and Rose, JJ.

                             __________


      Ennio J. Corsi, Counsel 82, AFSCME, AFL-CIO, Albany
(Matthew P. Ryan of counsel), for petitioner.

      Thomas Marcelle, County Attorney, Albany (John Maney of
counsel), for respondents.

                             __________


Lahtinen, J.

      Proceeding pursuant to CPLR article 78 (transferred to this
Court by order of the Supreme Court, entered in Albany County) to
review a determination of respondent Albany County Sheriff that,
among other things, petitioner could return to light duty work.

      In March 2010, petitioner, a correction officer at the
Albany County Correctional Facility, sustained a concussion when
he hit his head on a wall while attempting to restrain an inmate.
He was treated for symptoms attributed to a mild traumatic brain
injury and postconcussive disorder, and he began receiving
benefits pursuant to General Municipal Law § 207-c. In January
2012, respondent Albany County Sheriff offered petitioner the
                              -2-                519386

opportunity to return to work on light duty status.1 Petitioner
refused, and the parties participated in a hearing in accordance
with negotiated procedures. The Sheriff adopted the Hearing
Officer's recommendation that petitioner be returned to light
duty and ordered petitioner to report as assigned. This
proceeding ensued.

      Our review is limited to assessing whether the Sheriff's
determination was supported by substantial evidence (see Matter
of Brunner v Bertoni, 91 AD3d 1100, 1101 [2012]; Matter of
Martino v County of Albany, 47 AD3d 1052, 1053 [2008]). Two
experts testified at the hearing. Robert McCaffrey, a
neuropsychologist who conducted an independent medical
examination that included a number of neuropsychological tests in
December 2010, opined that petitioner could return to work.
McCaffrey testified that petitioner had exerted "suboptimal
effort" during the testing, and that he found nothing that would
prohibit petitioner from returning to work based on cognitive and
psychological issues. After a follow-up examination in December
2012, McCaffrey continued to opine that petitioner could return
to work. Petitioner's neuropsychologist, Maria Lifrak, testified
that petitioner displayed deficits in visual and mental
processing, planning, language comprehension, attention,
concentration and memory. She diagnosed him as having, among
other things, postconcussion syndrome. Lifrak opined that
petitioner was not able to work in the proposed light duty
position.

      Petitioner argues that McCaffrey's opinion was based on
unreliable test results and should not have been credited.
However, McCaffrey did not indicate that the test results were
unreliable, but that the test results showed that petitioner's
claims were unreliable. Although Lifrak did not agree with
McCaffrey, the Hearing Officer was entitled to weigh the
conflicting medical opinions and determine which expert to
credit. Where, as here, that determination is supported by


    1
        Petitioner would be assigned to a sitting job with no
inmate contact and no lifting, pushing or pulling any objects in
excess of two pounds.
                              -3-                  519386

substantial evidence, it will not be disturbed (see Matter of
Morsman v County of Allegany, 26 AD3d 890, 891 [2006]).

     Peters, P.J., Garry and Rose, JJ., concur.



      ADJUDGED that the determination is confirmed, without
costs, and petition dismissed.




                             ENTER:




                             Robert D. Mayberger
                             Clerk of the Court